AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                    Dec 08, 2020
                                                               for the
                                                                                                                 s/ JeremyHeacox
                                                   Eastern District
                                                 __________         of Wisconsin
                                                             District  of __________

                  United States of America                          )
                             v.                                     )
            Vance Fields (DOB: XX/XX/1984)
                                                                    )    Case No.
                                                                    )
                                                                    )
                                                                    )
                                                                    )               20-M-470 (SCD)
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              10/20/2020 and 11/06/2020        in the county of             Milwaukee                    in the
      Eastern          District of           Wisconsin        , the defendant(s) violated:

            Code Section                                                    Offense Description
21 U.S.C. 841(a)(1) and 841(b)(1)              Distribution of a controlled substance
(B)




         This criminal complaint is based on these facts:
See the attached affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                                         Digitally signed by JEFFREY MILAM
                                                                          JEFFREY MILAM                  Date: 2020.12.08 12:22:20 -06'00'
                                                                                             Complainant’s signature

                                                                                    Special Agent Jeffrey Milam (DEA)
                                                                                              Printed name and title

Sworn YLDWHOHSKRQHWUDQVPLWWHGYLDHPDLO
SXUVXDQWWR)HG5&ULP

Date:             12/08/2020
                                                                                                Judge’ss signature

City and state:                    Milwaukee, Wisconsin                     Stephen C. Dries, United States Magistrate Judge
                                                                                              Printed name and title


                      Case 2:20-mj-00470-SCD Filed 12/08/20 Page 1 of 7 Document 1
                 AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

            I, Jeffrey Milam, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Special Agent with the Drug Enforcement Administration (DEA), and have

been since September 2014. Before that, I was employed as a police officer with the St. Louis

County Police Department in St. Louis, Missouri, where I spent the last three years as a Task Force

Officer with the DEA.

       2.       I have participated in numerous complex narcotics investigations which involved

violations of state and federal controlled substances laws, firearms laws, and money laundering

laws, including Title 21, United States Code, Sections 841(a)(1), 843(b), and 846, and Title 18,

United States Code, Sections 922, 924, 1956, and 1957, and other related offenses. I have had both

formal training and have participated in numerous complex drug trafficking investigations. More

specifically, my training and experience includes the following:

       a.       I have utilized informants to investigate drug trafficking. Through interviews of
                informants and drug traffickers, I have learned about the manner in which
                individuals and organizations distribute controlled substances in Wisconsin and
                throughout the United States;

       b.       I have also relied upon informants to obtain controlled substances from drug
                traffickers, and I have participated in undercover purchases of controlled substances
                from drug traffickers;

       c.       I have extensive experience conducting street surveillance of individuals engaged
                in drug trafficking;

       d.       I have been assigned to court-authorized wiretaps and have been trained to operate
                the equipment used to conduct such operations;

       e.       I have participated in the execution of numerous search warrants where controlled
                substances, drug paraphernalia, drug proceeds, and drug trafficking records were
                seized;



                                                  1

            Case 2:20-mj-00470-SCD Filed 12/08/20 Page 2 of 7 Document 1
f.      I am familiar with the appearance and street names of various drugs, including
        marijuana, heroin, cocaine, cocaine base, also known as crack cocaine, and
        methamphetamine. I am familiar with the methods used by drug traffickers to
        package and prepare controlled substances for sale. I know the street values of
        different quantities of the various controlled substances;

g.      I am familiar with the language used over the telephone to discuss drug trafficking
        and know that the language is often limited, guarded, and coded;

h.      I know that drug traffickers often use electronic equipment and wireless and
        landline telephones to conduct drug trafficking operations. I also know that drug
        traffickers often change their phone numbers and cellular devices on a frequent
        basis to thwart law enforcement from tracking their phones and to conceal their
        identities. I know that drug traffickers often put their telephones in nominee names
        to distance themselves from telephones that are utilized to facilitate drug
        trafficking;

i.      I know that drug traffickers commonly have in their possession, at their residences,
        and at other locations where they exercise dominion and control drugs, drug
        proceeds, firearms, ammunition, and records or receipts pertaining to such. I know
        it is common for drug traffickers to secrete contraband, drug proceeds, and records
        of drug transactions in secure locations within their residences, their businesses, or
        other locations over which they maintain dominion and control. These secure
        locations include, but are not limited to safes, briefcases, purses, filing cabinets,
        and hidden storage areas in natural voids of a residence;

j.      I know drug traffickers keep on-hand, large amounts of U.S. currency to maintain
        and finance their ongoing drug business;

k.      I know that drug traffickers often use drug proceeds to purchase assets such as
        vehicles, property, and jewelry. I also know that drug traffickers often use nominees
        to purchase or title these assets in order to avoid scrutiny from law enforcement
        officials;

l.      I know it is common for persons involved in drug trafficking to maintain evidence
        pertaining to obtaining, secreting, transferring, concealing, or spending of drug
        proceeds, such as currency, financial instruments, precious metals and gemstones,
        jewelry, books, real estate transactions, bank statements and records, passbooks,
        money drafts, letters of credit, money orders, bank drafts, cashier’s checks, bank
        checks, safe deposit box keys, and money wrappers. These items are maintained by
        the traffickers within residences (including attached and unattached garages),
        businesses, or other locations over which they maintain dominion and control;

m.      I know drug traffickers commonly maintain addresses or telephone numbers in
        books, papers, or electronic devices that reflect names, addresses, or telephone
        numbers of their associates in the drug trade; and



                                          2

     Case 2:20-mj-00470-SCD Filed 12/08/20 Page 3 of 7 Document 1
        n.      I know drug traffickers take or cause to be taken photographs of themselves, their
                associates, their property, and their drugs. These traffickers usually maintain these
                photographs in their possession.

        3.      The information set forth in this affidavit comes from my personal involvement in

this investigation, along with information provided to me by other law enforcement officers.

Throughout this affidavit, I refer to case agents. Case agents are those federal, state, and local law

enforcement officers who have directly participated in this investigation, and with whom I have

had regular contact regarding this investigation.

        4.      This affidavit is submitted for the limited purpose of establishing probable cause

for the issuance of a criminal complaint against Vance Fields (DOB: XX/XX/1984) for distribution

of a controlled substance, namely, 100 grams or more of a mixture and substance containing a

detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, also known as

fentanyl, and heroin, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B).

                                       PROBABLE CAUSE

        5.      In June 2019, case agents commenced an investigation centered on the distribution

of heroin by Vance Fields, also known as “Vito.” Case agents identified a middleman, who

facilitates drug transactions for heroin and cocaine on behalf of multiple drug traffickers in the

greater Milwaukee area. Vance Fields is one of the drug traffickers for whom the middleman

facilitates large transactions.

        6.      Beginning in October 2020, an undercover officer began purchasing drugs from the

middleman, who said he obtained heroin from a “Vito” in northwest Milwaukee. (By this time,

case agents had conducted surveillance of Fields for several months, with the aid of court-

authorized monitoring of the location of Fields’s cell phone and vehicles.)



                                                    3

             Case 2:20-mj-00470-SCD Filed 12/08/20 Page 4 of 7 Document 1
       7.      On October 19, 2020, the undercover officer called the middleman and asked to

buy 50 grams of heroin, saying he needed “50.” Case agents believed the heroin would ultimately

be provided by Fields. The middleman asked whether the undercover officer needed the “same

kind,” referring to an earlier drug purchase of heroin. The undercover officer confirmed, and the

middleman agreed to meet the next day. The undercover called the middleman again asking about

the price, and the middleman said he thought the price would be $65 per gram.

       8.      On October 20, 2020, case agents provided the undercover officer with $3,000 in

pre-recorded buy money, along with an audio-video recording and transmitting device. Case

agents had previously installed a court-authorized GPS tracking device on a 2019 Dodge Caravan

used by Fields, and went to locate Fields based on that GPS tracking device. A case agent observed

Fields exit a Boost Mobile store, located at 6917 West Brown Deer Road, and enter the driver’s

seat of the 2019 Dodge Caravan. Case agents followed Field’s vehicle (along with the GPS

tracking device) to an apartment building.

       9.      The undercover officer called the middleman, and the middleman told the

undercover officer to meet him in the vicinity of North 60th Street and West Villard Avenue in

Milwaukee. Shortly after, a case agent observed Fields in a parking lot using a cell phone, before

Fields left in the Dodge Caravan and stopped at another known location.

       10.      The undercover officer arrived at 5840 West Villard Avenue, and the middleman

told him to get into the vehicle the middleman was in. The undercover officer gave the middleman

$3,000 in pre-recorded buy money. About 10 minutes later, case agents observed Fields pull into

the same parking lot, where the undercover and the middleman were parked.

       11.     The middleman exited his vehicle and sat inside of the front passenger seat of

Fields’s vehicle. He was in Fields’ vehicle briefly before returning to his vehicle, where he handed



                                                 4

            Case 2:20-mj-00470-SCD Filed 12/08/20 Page 5 of 7 Document 1
the undercover officer a clear bag containing approximately 50 grams of a tan, chunky substance.

This tan, chunky substance later field tested positive for heroin. The undercover officer then got

out of the middleman’s vehicle and back into the undercover vehicle.

       12.      On November 4, 2020, the undercover officer called the middleman to obtain 125

grams of heroin, and the middleman called back and told the undercover officer that he could meet

the next day.

       13.      On November 5, 2020, the undercover officer called the middleman, who said he

had talked to his source, and agreed to meet the following day.

       14.      On November 6, 2020, the middleman called the undercover officer, and directed

the undercover officer to meet near North 60th Street and West Villard Avenue. Case agents

provided the undercover officer $7,500 in pre-recorded buy money, along with an audio-video

recording and transmitting device. While en route to the location, the middleman contacted the

undercover officer and asked to meet at the corner of North 51st Street and West Villard Avenue

instead, saying “meet me over here where “V” at,” referring to Vance Fields, also known as “Vito.”

       15.      At about the same time, case agents observed Fields arrive at a house located at

5003 North 55th Street, open the door, and enter. Fields’s cell phone was in the same general

location according to electronic location information. Case agents observed Fields leave shortly

after, get into a green Dodge Caravan, and leave.

       16.      Surveillance units arrived to the vicinity of North 51st Street and West Villard

Avenue around the same time as the undercover officer. Case agents observed Fields’s green

Dodge Caravan parked in the parking lot of Villard Food & Liquor Mart, located at 5123 West

Villard Avenue. Fields’s cell phone was in the same vicinity according to electronic location

information.



                                                5

          Case 2:20-mj-00470-SCD Filed 12/08/20 Page 6 of 7 Document 1
       17.     The undercover officer pulled into the parking lot, and case agents observed the

middleman on foot in the parking lot. The middleman got into the passenger seat of the

undercover’s vehicle, and the undercover officer parked in the parking lot. The undercover officer

provided the middleman a small paper bag containing the $7,500 in pre-recorded buy money. The

middleman then exited the undercover officer’s vehicle, walked toward Fields’s vehicle, and

entered the passenger seat. The undercover officer believes that the middleman and Fields

appeared to be counting the pre-recorded buy money.

       18.     After a short while, the middleman exited Fields’s vehicle and returned to the

undercover’s vehicle. The middleman handed the undercover officer the same small paper bag,

which now had a clear plastic bag containing approximately 125 grams of an off-white, chunky

substance. The middleman told the undercover officer: “You gotta make sure that’s the color,

right?” before closing the passenger door of the undercover’s vehicle. Case agents observed

Fields’s return to a known location in that same green Dodge Caravan.

       19.     The off-white, chunky substance was in a large, rectangular piece with three flat

edges, suggesting this was broken from a larger, pressed brick of heroin. A later laboratory test

showed that this substance weighed 125.8 grams and contained a mixture of fentanyl, heroin, and

a cutting agent.

       20.     Based on the above information and facts, I submit that there is probable cause to

believe that Vance Fields has violated the laws of the United States, in that he distributed a

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B), all in the Eastern District of Wisconsin.




                                                 6

          Case 2:20-mj-00470-SCD Filed 12/08/20 Page 7 of 7 Document 1
